DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 05/31/2019.

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (U.S. Pub. 20140283029) in view of Karimli et al. (U.S. Pub. 20170034832). 
 
Regarding claim 15 Chandrasekaran disclose a method for performing collaborative detection of an electronic device, comprising: by an access point: 
receiving a request associated with a second access point (para. 21, the router solicitation message generated by the rogue router detector 130 attempts to detect the present of rogue router 150 on the network) using wired communication or wireless communication (para. 10, the controller 106 supports devices such as router 102, network switch 104, wireless AP 108 to enable communication channels within the network 100. In one embodiment, controller 106 provides networking across wireless and wired network connection), where the request specifies a communication channel and the electronic device (para. 21, a typical router solicitation message that includes the router's 102 MAC address and other typical router solicitation addressing information); 
providing a trigger message intended for the second access point with an instruction for the second access point to provide fake  traffic to the electronic device, wherein the trigger message is provided using the wired communication or the wireless communication (para. 18-20, rogue router 150 could spoof a legitimate router computing device connected to the network by spreading incorrect configuration data, rogue router 150 also responds to the router solicitation message with a router advertisement message);
receiving a response associated with the electronic device to the fake  traffic, wherein the response is received using wireless communication and the response is intended for the second access point (para. 21, Rogue router detector 130 will then listen to the router advertisement response messages received from the network devices); and 
providing a report intended for the second access point using the wired communication or the wireless communication, wherein the report specifies at least a communication performance metric of the electronic device (para. 22, upon detection of rogue router 150 from the suspicious router advertisement message, rogue router detector 130 forwards the identification, including any of the data determined to be suspicious from the comparison, to rogue router remediator 140). 
Chandrasekaran do not specific disclose perform a wireless scan of the specified communication channel in response to the request, wherein, while performing the wireless scan, the access point is configured to. However Karimli teach the access point 120 may receive a request 240 from the computing device 102 to identify an operating channel. The access point 120 may determine which of the neighboring access points 136 are associated with the first service provider 116. The access point 120 may perform a deferential scan of the spectrum 202 by excluding from 
Chandrasekaran and Karimli are analogous because they pertain to the field of data network communications and, more specifically, to network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to combine the teachings of Karimli in the system of Chandrasekaran so the access point can detect neighboring access points and network devices in the indicated channel of communication and simultaneously executing other functions and providing critical information to the network devices. The motivation for doing so would have been to provide operating channel information to the neighboring access points and other computing devices (eg. user station, terminals, etc.), that are part of the network.
Regarding claim 16 Chandrasekaran does not specifically disclose wherein the second access point includes a neighbor of the access point; and wherein the neighbor of the access point is within wireless range of the access point. However Karimli teach, (see para. 17, each of the networks 112 to 114 may be accessed via multiple access points located in multiple locations. For example, the first network 112 may include a first access point 120 to an Nth access point 122 (where N>1, N not necessarily equal to M). The Mth network 114 may include multiple access points, such as a representative N+1 access point 124. Each of the access points 120 to 122, 124 
Chandrasekaran and Karimli are analogous because they pertain to the field of data network communications and, more specifically, to network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to combine the teachings of Karimli in the system of Chandrasekaran so the node can detect neighboring network devices that are in the appropriated range for data transmission/reception to be able to establish communications with other networks. The motivation for doing so would have been to expand the communication capabilities and resources with neighboring networks.
Regarding claim 17 Chandrasekaran disclose wherein the fake traffic comprises a management frame intended for the electronic device (para. 18, rogue router 150 could spoof a legitimate router computing device connected to the network 100. Finally, rogue router 150 can cause interruption in connectivity to other computing devices on the network by spreading incorrect configuration data).
Regarding claim 18 Chandrasekaran disclose wherein the fake traffic comprises information that specifies the electronic device (para. 22, rogue router detector 130 forwards the identification, including any of the data determined to be suspicious from the comparison). 
 claim 19 Chandrasekaran disclose wherein the information comprises a media access control (MAC) address of the electronic device (para. 27, the message may be suspicious may include repetition of the MAC address used in the router solicitation message).
Regarding claim 1 Chandrasekaran disclose an access point, comprising: 
a network node (para. 14, router 102, network switch 104, wireless AP 108, and network management server 110 are purpose-made digital devices); 
an antenna node configured to couple to an antenna and an interface circuit, coupled to the network node and the antenna node (para. 14, each containing a processor, and input-output interfaces. Wireless interfaces may be WiMAX, 3G, 4G, and/or IEEE 802.11 wireless interfaces), configured to communicate via wireless communication with an electronic device in a wireless local area network (WLAN) and to communicate via wired communication n or second wireless communication with a second access point in the WLAN (para. 14, 36, The communication device 490 may include any of a number of commercially available networking peripheral devices such as those used for coupling to an Ethernet, token ring, Internet, or wide area network). The functions and limitations claimed and recited by the apparatus in claim 1 are corresponding to the method of claim 15 and thus are rejected under the same reason set forth in the rejection of claim 15.
Regarding claims 2, 3, 9 and 10 the limitations of claims 2, 3, 9 and 10 are rejected in the same manner as analyzed above with respect to claim 16.
Regarding claim 4 and 11 the limitations of claim 4 and 11 are rejected in the same manner as analyzed above with respect to claim 17.
 claims 5-6 and 12-13 the limitations of claims 5-6 and 12-13, respectively, are rejected in the same manner as analyzed above with respect to claims 18 and 19, respectively.
Claim 8 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1, the computer–program product disclosed by Chandrasekaran. 

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (U.S. Pub. 20140283029) in view of in view of Karimli et al. (U.S. Pub. 20170034832) further in view Pandey et al. (U.S. Pub. 20110176434).
Regarding claim 20 Chandrasekaran and Karimli do not disclose wherein the response comprises an acknowledgment. However Pandey teach, if the packet is addressed to the wireless device the mobile device may send an acknowledgement (ACK) (see para. 68).
Chandrasekaran, Karimli and Pandey are analogous because they pertain to the field of data network communications and, more specifically, to network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pandey in the system of Chandrasekaran and Karimli so the network nodes can acknowledge the reception of relevant information. The motivation for doing so would have been to have feedback of the received traffic.
 claim 7 and 14 the limitations of claim 7 and 14 are rejected in the same manner as analyzed above with respect to claim 20.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	 /CHI H PHAM/            Supervisory Patent Examiner, Art Unit 2471